THE SPAIN FUND, INC Question 77D The Annual Meeting of the Stockholders ofThe Spain Fund, Inc. (the “Fund”) was held on November 9, 2009, adjourned to December 8, 2009 and adjourned to January 19, 2010. A description of the proposals and number 2. Modification and reclassification of certain fundamental investment objective 4,475,369 1,951,865 106,696 3. Amendment or elimination of certain fundamental investment policies: 3.A Senior securities and borrowing money 4,551,429 2,132,843 130,283 3.B Concentrating investments in a particular industry or group of industries 4,659,234 2,024,146 131,175 3.C Investments in real estate 4,630,724 2,049,940 133,891 3.D Investments in commodities 4,569,307 2,101,910 143,338 3.E Making loans 4,504,558 2,172,923 137,074 3.F Fundamental policies 4,578,350 2,086,065 150,140 ablegal -1758187 v1 Funds/closed-end/Spain—Insert 23A to Annual Rept1-2010
